

117 HJ 40 IH: Proposing an amendment to the Constitution of the United States to require that the Supreme Court of the United States be composed of nine justices.
U.S. House of Representatives
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 40IN THE HOUSE OF REPRESENTATIVESApril 15, 2021Mr. Biggs (for himself, Mr. Budd, Mr. Gooden of Texas, Mr. Buck, Mr. Weber of Texas, Mr. Good of Virginia, Mr. Gibbs, Mr. Gosar, Mr. Gohmert, and Mr. Hice of Georgia) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to require that the Supreme Court of the United States be composed of nine justices.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: —The Supreme Court of the United States shall be composed of nine justices consisting of one chief justice and eight associate justices..